DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on November 16th, 2021, claims 1, 6, 8, 10, 11, 13, 14, 18, and 20 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2014/0094272 A1) in view of Hauser et al. (US 2013/0046893 A1).
Regarding claims 1 and 18, Kelly discloses a method performed by an input device, comprising:
performing a pairing process with a client device, wherein performing the pairing process comprises storing a device profile on the input device including information associated with the client device (see par. [0092], This is achieved by bringing up an association function of the mobile device 110, as shown in FIG. 19. In this embodiment, the player then points the camera of the mobile device 110 at the EGM 130, which is modified to display a QR code on its artwork as seen in FIG. 20. This QR code uniquely identifies the EGM 130; also see par. [0058],  In such an embodiment, when a player is seated at the EGM 130, an application running on their mobile device 110 is also Bluetooth-enabled and is in communication with the EGM. This establishes a link between the game session and the mobile device 110);
130 or a mobile device 110 over a network 160 such as the internet, a wireless network, or the like);
identifying, by the input device, a trigger condition associated with detecting a threshold distance between the client device and the input device, and wherein the threshold distance is detected based on a signal transmitted by the input device via a second communication protocol (see par. [0058],  In such an embodiment, when a player is seated at the EGM 130, an application running on their mobile device 110 is also Bluetooth-enabled and is in communication with the EGM. This establishes a link between the game session and the mobile device 110; thus the trigger condition could be a close enough proximity to allow for a Bluetooth connection); and
causing a transfer of input control for the gaming session to the client device in response to detecting the trigger condition and verifying that the client device corresponds to the device profile (see par. [0069], when the game on the mobile device 110 is re-directed to an EGM 130; also see par. [0060], if a gaming session is in progress when a player leaves the EGM 130, the player is presented with an option to move their experience to their mobile device).
However, Kelly does not explicitly disclose the threshold distance being defined by a setting of the input device associating the threshold distance with a preference to transfer control of one or more control elements from the input device to the client device.
Hauser teaches a system for transferring an application state between devices where a threshold distance is defined by a setting of the input device associating the threshold distance with a preference to transfer control of one or more control elements from the input device to the client device (see par. [0094], In alternative embodiments, such as when the transfer is within a local network, e.g. a home based network, the transfer may be automatically configured to occur between two known devices that may be within a direct communication range of each other). It 

Regarding claims 2 and 12, Kelly discloses wherein the first communication protocol comprises a proprietary wireless communication protocol unique to the input device and the gaming system, and wherein the second communication protocol comprises a different wireless communication protocol from the proprietary wireless communication protocol (see par. [0084], The communication protocol may take a variety of forms, for example, Bluetooth or Wi-Fi, but other standard networking protocols are envisioned as long as the protocols support security via authentication and/or encryption of the transmissions and transactions; thus the EGM would connect to the server via the internet/WiFi and the EGM would connect to the mobile device via Bluetooth).

Regarding claim 3, Kelly discloses wherein the input device transmits input commands via the first communication protocol using a first antenna on the input device, and wherein the signal transmitted by the input device using the second communication protocol is transmitted using a second antenna on the input device (see par. [0084], The communication protocol may take a variety of forms, for example, Bluetooth or Wi-Fi, but other standard networking protocols are envisioned as long as the protocols support security via authentication and/or encryption of the transmissions and transactions; Bluetooth and Wi-Fi would require different antennas to communicate).

Regarding claims 4 and 16, Kelly discloses wherein the gaming system is implemented on one or more server devices on a cloud computing system (see par. [0049], In other 160 streams a plurality of games to a plurality of gaming machines 130 and/or mobile devices 110 connected to the network 140).

Regarding claims 5 and 17, Kelly discloses wherein the gaming system is implemented on a local gaming console in communication with the client device via a different communication protocol than the first communication protocol (see par. [0074], if the EGM 130 has been actually performing all of the game logic without a server).

Regarding claim 6, Kelly discloses transmitting a low energy wireless signal via the second communication protocol in conjunction with transmitting input commands for the gaming session to the gaming system via the first communication protocol, and receiving, from the client device, a response to the low energy wireless signal transmitted via the second communication protocol (see par. [0058],  In such an embodiment, when a player is seated at the EGM 130, an application running on their mobile device 110 is also Bluetooth-enabled and is in communication with the EGM. This establishes a link between the game session and the mobile device 110. When the player moves out of Bluetooth transmission range from the EGM 130, or the Bluetooth transmission link is otherwise broken, the game session link may continue to be active from the game server 160, even though it is not continuously connected). Hauser teaches wherein identifying the trigger condition comprises detecting that the input device is within the threshold distance to the input device (see par. [0094], In alternative embodiments, such as when the transfer is within a local network, e.g. a home based network, the transfer may be automatically configured to occur between two known devices that may be within a direct communication range of each other).

Regarding claims 8 and 20, Kelly discloses wherein video content for the gaming session is received at a display device in communication with the gaming system prior to 110, the EGM 130, and the like); also see par. [0069], when the game on the mobile device 110 is re-directed to an EGM 130).

Regarding claim 10, Kelly discloses wherein video content is provided for display via a display device independent from the input device prior to identifying the trigger condition, and wherein the client device comprises a mobile device having an application associated with the gaming system implemented thereon and configured to continue the gaming session thereon by pulling input control from the input device to the client device and requesting that video content be provided to the client device rather than the display device in response to identifying the trigger condition (see par. [0073], use streaming technology to deliver the content to the display devices (e.g., the mobile device 110, the EGM 130, and the like); also see par. [0060], However, when using mobile device-enhanced system 100, if a gaming session is in progress when a player leaves the EGM 130, the player is presented with an option to move their experience to their mobile device).

Regarding claim 11, Kelly discloses a method performed by a client device, comprising:
performing a pairing process with an input device, wherein performing the pairing process comprises providing information to include within a device profile associated with the client device stored on the input device (see par. [0092], This is achieved by bringing up an association function of the mobile device 110, as shown in FIG. 19. In this embodiment, the player then points the camera of the mobile device 110 at the EGM 130, which is modified to display a QR code on its artwork as seen in FIG. 20. This QR code uniquely identifies the EGM 130; also see par. [0058],  In such an embodiment, when a player is seated at the 130, an application running on their mobile device 110 is also Bluetooth-enabled and is in communication with the EGM. This establishes a link between the game session and the mobile device 110.);
identifying a trigger condition associated with a threshold distance between the client device and the input device, wherein the input device has input control for a gaming session prior to detecting the trigger condition, wherein the input device is connected with a gaming system hosting the gaming session via a first communication protocol, and wherein the trigger condition is identified based on a signal transmitted by the input device via a second communication protocol (see par. [0048], one or more games may be streamed to a gaming machine 130 or a mobile device 110 over a network 160 such as the internet, a wireless network, or the like; also see par. [0058],  In such an embodiment, when a player is seated at the EGM 130, an application running on their mobile device 110 is also Bluetooth-enabled and is in communication with the EGM. This establishes a link between the game session and the mobile device 110; thus the trigger condition could be a close enough proximity to allow for a Bluetooth connection);
in response to identifying the trigger condition:
establishing, by the client device, a connection with the gaming system (see par. [0067], Once the EGM 130 and the mobile device 110 have been associated with each other, the game server 160 checks to see if a game session is in progress);
and continuing the gaming session with the gaming system by pulling input control for the gaming session from the input device to the client device (see par. [0069], when the game on the mobile device 110 is re-directed to an EGM 130; also see par. [0060], if a gaming session is in progress when a player leaves the EGM 130, the player is presented with an option to move their experience to their mobile device).

Hauser teaches a system for transferring an application state between devices where a threshold distance is defined by a setting of the input device associating the threshold distance with a preference to transfer control of one or more control elements from the input device to the client device (see par. [0094], In alternative embodiments, such as when the transfer is within a local network, e.g. a home based network, the transfer may be automatically configured to occur between two known devices that may be within a direct communication range of each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kelly to automatically transfer within a threshold distance as taught by Hauser so that the player would not have to manually connect the devices to perform a transfer.

Regarding claim 13, Kelly discloses wherein continuing the gaming session further comprises:
providing, by the client device, a request to receive video content for the gaming session from the gaming system, wherein the video content is previously provided to a display device connected to the gaming system prior to identifying the trigger condition; and receiving the video content for the gaming session to display via a graphical user interface of the client device (see par. [0067], Once the EGM 130 and the mobile device 110 have been associated with each other, the game server 160 checks to see if a game session is in progress. If a game session is in progress, an option is presented on the EGM 130 and/or the mobile device 110 to move the gaming experience to the EGM 130).

Regarding claim 19, Kelly discloses wherein the input device transmits input commands via a first wireless communication protocol using a first antenna on the input device, and wherein the signal transmitted by the input device via the second communication protocol is transmitted via a second wireless communication protocol using a second antenna on the input device (see par. [0084], The communication protocol may take a variety of forms, for example, Bluetooth or Wi-Fi, but other standard networking protocols are envisioned as long as the protocols support security via authentication and/or encryption of the transmissions and transactions; Bluetooth and Wi-Fi would require different antennas to communicate).

Allowable Subject Matter
Claims 7, 9, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein transmitting the low energy wireless signal includes periodically transmitting a plurality of low energy wireless signals from the input device via the second communication protocol; maintaining, on the input device, a plurality of device profiles corresponding to a plurality of client devices with which the input device has previously performed one or more pairing processes; detecting, by the input device, an additional trigger condition associated with proximity of an additional client device associated with an additional device profile from the plurality of device profiles via the second communication protocol; and in response to detecting the additional trigger condition, causing a transfer of input control from the client device to the additional client device; and in response to detecting the trigger condition, providing a plurality of selectable options associating with pulling control of one or more gaming session control elements for the gaming session via a graphical .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-13, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/20/2021